 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9     EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10

11

12 DEBORAH LASQUADE,                             Case No.: 2:19-cv-01132-MCE-DB
13               Plaintiff,                      ORDER GRANTING
                                                 STIPULATED REQUEST FOR
14        vs.                                    DISMISSAL WITH PREJUDICE
                                                 OF DEFENDANT SYNCHRONY
15 EXPERIAN INFORMATION                          BANK
     SOLUTIONS, INC., et al.
16
                 Defendant.
17

18

19        Pursuant to the stipulation of the Parties, Synchrony Bank is dismissed with
20 prejudice, and each party shall bear its own attorneys’ fees and costs. The Clerk of

21 the Court is directed to close this case.

22        IT IS SO ORDERED.
23 DATED: February 20, 2020

24

25                                       _______________________________________
                                         MORRISON C. ENGLAND, JR.
26
                                         UNITED STATES DISTRICT JUDGE
27

28

         ORDER GRANTING STIPULATED REQUEST FOR DISMISSAL WITH
               PREJUDICE OF DEFENDANT SYNCHRONY BANK
